DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The arguments filed in response to the restriction requirement of 11/11/2021 are considered persuasive and the restriction requirement has been withdrawn. Claims 1-20 will be examined.

Specification
The abstract of the disclosure is objected to because of the use of the legalese language “comprise” and “comprising”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The status of the related applications should be updated.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a light engine module, comprising: at least a first solid state light emitter support member; and at least a first solid state light emitter, the first solid state light emitter mounted on the first solid state light emitter support member, at least a first region of the 
Due to their dependency, claims 2-8 are necessarily allowable.
Regarding independent claim 9, the prior art of record neither shows nor suggest a light engine module, comprising: 2Attorney Docket No. 3394-548C5Serial No. 16/596,300 at least a first solid state light emitter support member; at least a first solid state light emitter; and at least a first electrical contact element, the first solid state light emitter mounted on a first surface of the first solid state light emitter support member, the first electrical contact element extending at least from the first surface of the first solid state light emitter support member to a second surface of the first solid state light emitter support member.
Due to their dependency, claims 10-15 are necessarily allowable.

Regarding independent claim 16, the prior art of record neither shows nor suggest a light engine module, comprising: at least a first solid state light emitter support member; and at least a first solid state light emitter, the first solid state light emitter mounted on a first surface of the first solid state light emitter support member, the first solid state light emitter support member comprising at least a first slot extending from the first surface of the first solid state light emitter support member to a second surface of the first solid state light emitter support member.
Due to their dependency, claims 17-20 are necessarily allowable.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879